The opinion of the court was delivered, January 3d 1871, by
Read, J.
— This is a suit growing out of a voluntary association of individuals under the name of The Perseverance Oil Company, entered into during the months of August and September 1866, for the purpose of prosecuting the oil business. This bill was filed by the plaintiffs to which the defendants filed an answer. A master was appointed, who filed a clear and able report which was sustained by the court except in one unimportant particular, and the bill dismissed at the costs of the complainants.
*477The plaintiffs and individuals connected with them purchased lot No' 9 as shown on the plan of the lots of the Ohio Salt Creek Company, and that the price paid for said lot with engine and fixtures on it was $1200, the time of the purchase, the 11th October 1866. This was without any authority, and the money was borrowed and paid for it without any authority, it being simply an individual purchase in which the company or association had ^either lot nor part.
These facts are distinctly found by the master. This disposes' of the claim for $1200 upon which this bill is based.
The only other matter is a small claim of one of the plaintiffs of $38 for travelling expenses, which if correct should' be recovered before a justice of the peace, and not made a peg to hang a suit in equity on, with all its cumbrous and expensive proceedings.
Decree affirmed at the costs of the appellant.